The Court,
in the charge to the jury, stated, that it was in full proof, that the plaintiff had served the testator, with great diligence, for a period exceeding eleven years, on which two questions arose : 1st. Was she entitled to any compensation ? 2d. Had she received a compensation ? As to the first, it was ruled, that if the services were rendered merely in expectation of a legacy, without any contract, express or implied, but relying, implicitly, on the testator’s generosity, the action could not be maintained. The weight of the evidence, however, is, that he promised to take care of her, though he did not say how ; that at one time he offered to marry her ; *96and, at another time, he said that he would provide for her as a child. (a) As to the second question, it is merely a matter of fact, on which the jury must decide.
For the plaintiff, Rawle.
For the defendant, Sergeant and Roberts,
who cited 1 Vern. 98; 2 Atk. 251, 409; 2 Str. 728; 1 Dall. 265; 1 Burr. 157; Pract. Reg. 357; 3 Rep. Chan. 64; 2 Str. 910.
Verdict for the plaintiff.

 If one (no matter with what expectations) does services for another, at his request, assumpsit will lie to recover a compensation for them. Roberts ®. Swift, 1 Yeates 209. Although a person serves another from expectation of a legacy, in which he is disappointed, yet if the person for whom the service was done, promises to pay for it, an action can be maintained for the value of such service; whether the promise be made before or after the service was performed. Snyder v. Castor, 4 Yeates 358. Where a solicitor, in expectation of a bounty by will, did not call for payment of a debt, ho was not allowed to set it up afterwards, having been disappointed in that expectation. Alsager v. Rowley (cited by Sir S. Rojiilly, in the case of Platamore v. Staple, Cooper’s Ch. Cas. 252, and reported on another point in 6 Ves. 748).